DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first variable” in line 14 and “the second variable” in the final line.  There is insufficient antecedent basis for this limitation in the claim. This indefinite issue has arisen 
Claims 2-7 depend from this claim and thus carry this feature forward, however, claim 5 and 6 in particular expand upon this concern as they again recite “first variable” and “second variable” rather than “periodic” variations.
Claim 1 further recites the limitation "the tower” in line 3.  There is insufficient antecedent basis for this limitation in the claim, as there is no earlier recitation of tower.
This indefinites carries through claims 2-6, but is corrected for in claim 7, where “a tower” is previously recited in claim 7, prior to calling on claim 1.
Claim 2 is further indefinite for “The control method for controlling a wind turbine according to claim 1, wherein the calibration step is carried out once for each wind turbine” a phrase which based upon claim dependency only recites a single wind turbine, but appears to indicate a plurality of wind turbines.  The office is unclear if this was intended to be once per “wind turbine blade” or for multiple wind turbines in a wind farm. There is a possible interpretation where there is one wind turbine and therefore it is done once, for that wind turbine, which is “once for each wind turbine” in a set of one turbines, which for compact prosecution will be the interpretation taken. 
Claim 4 recites the limitation "the Goertzel algorithm" in line 2 and “the amplitude” in line 2.  There is insufficient antecedent basis for these limitations in the claim. It should read “a Goertzel algorithm” and “an amplitude” as the claim no longer partially depends from claim 3.
Claim 5 recites the limitation "a generator" in line 2.  There is already antecedent basis for this limitation in the claim. This should be “the generator” as the generator has already been established in claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of control means configured for carrying out the control method. There is no disclosure of any particular structure, either explicitly or inherently, to perform the control means, i.e. a microprocessor, or a control module with CPU and sensing inputs. The use of the term “control means” is not adequate structure for performing the controlling steps function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to effect control of a wind turbine system. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which control  structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of control means configured for performing claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0180314 to Axelsson et al. (A1) in view of US 2011/0142593 to Hoffman et al. (H1) and US 2011/0178771 to Miranda (M1).

In Re Claim 1:
A1 teaches:
	A control method for controlling a wind turbine [Abstract] comprising a rotor hub (Fig. 1, 42) including a shaft (71) and at least two blades (41), a nacelle (3) including a generator (7) coupled to the 
measuring a first periodic variable (current applied to the yaw motor, unlabeled) relating to the nacelle; [Page 2, ¶29 discloses using the current of the yaw motor to determine the torque measurement.]
measuring a second periodic variable (azimuth angle of the rotor, Fig. 2b) relating to the shaft;  [Page 2, ¶25.]
estimating a yaw moment (Torque M of the yaw motor) based on the data obtained from the first variable;  [Per Page 2, ¶24-25 disclose using the torque of the yaw motor (i.e. a yaw moment), and ¶29 discloses such can be calculated from yaw current, i.e. the first periodic variable.]
processing a signal corresponding to the yaw moment to extract 1P data; and  [Per Page 2, ¶28 and 30-31 disclose the data is extracted to determine non-cyclic irregularities with a single blade, i.e. 1P data versus 3P data.]
adjusting a pitch angle (91) of the corresponding blade to counteract the 1P imbalance of the yaw moment after calibration, in turn comparing it with a signal of the second variable. [Page 2, ¶30-33 disclose adjusting a single blade’s pitch through an offset, and comparing the signal detection process above (including the azimuth angle) to determine and correct the imbalance.]

A1 does not teach:
	Extracting a 1P frequency component from the signal and calibrating the yaw moment according to which a known imbalance is forced in at least one of the blades and an effect thereof on the measurements of the first variable is measured, establishing a correction factor which is applied to the yaw moment, and adjusting the pitch angle based on the 1P frequency component of the signal.


	Taking moment imbalance detection data and using electronic filtering on the system to extract 1P data to determine the yaw moments method of being impacted with regards to single blades. [Pages 1-2, ¶16 and 30-34.] A fast method of performing such would be for example using a Goertzel algorithm as recited in ¶33.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, which discusses performing yaw moment analysis and a desire to focus on the results of a single blade, to apply a 1P analysis of the moment signal using a Goertzel algorithm as taught by A1, to obtain 1P signal data, for the purpose of obtaining a signal result data in a known manner to apply and specific imbalances with a single blade more clearly.  This would yield, processing a signal corresponding to the yaw moment to extract a 1P frequency component from the signal, and adjusting the pitch angle based on the 1P frequency component of the signal.

H1 teaches:
	It can be desirable to use deliberate loading imbalances on a rotor, to a calibration module to detect errors in the yaw control and observation systems. [Page 1, ¶3 5-7.]  This deliberate imbalance induction can help with determining error signals from rotor observation systems and the D and Q components of said signals. [Page 3, ¶25-29.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to include the step of applying a deliberate imbalance on one of the blades to determine its impact on the sensors control system being monitored as taught by H1, for the purpose of calibrating the module and detecting zero-point errors as well as incorrect signalizing of the system.  This would yield calibrating the yaw moment according to which a 

In Re Claims 2-7:
A1 as modified in claim 1 teaches:
	The control method according for controlling a wind turbine according to claim 1, wherein:
	(Claim 2) the calibration step is carried out once for each wind turbine, applying the same correction factor to correct the estimation of the corresponding yaw moment based on the data obtained from the first variable. [In so far as this claim is definite the examiner notes for the one wind turbine in the system, the correction is applied. Thus being applied to each wind turbine.  In addition it can be applied to each blade of said wind turbine as A1 Page 2, ¶28 discloses need for each blade.]
(Claim 3) the processing step for processing the signal corresponding to the estimated yaw moment to extract a 1P frequency component from said the signal is carried out through a Goertzel algorithm. [M1, Page 2, ¶33.]
(Claim 4) there are obtained through the Goertzel algorithm the amplitude of the extracted 1P signal indicating the extent, in degrees, to which the corresponding blade is offset and a phase of the extracted 1P signal which is compared with the signal of the second variable, providing the offset, in degrees, between both signals indicating in which blade the imbalance occurs. [M1, Page 2, ¶30-36 disclose a Goertzel algorithmic for analyzing extracted 1P signal. Pages 2-3 of A1 ¶29-36 disclose using the angular extracted degree values of the second variable as part of the detection and observation system.] 
	(Claim 5) the first variable is a yaw current, a speed of a generator comprised in the nacelle or an acceleration of the nacelle (d). [Per A1, Page 2, ¶29 discloses using a yaw current as the first periodic variable.]

	(Claim 7) A wind turbine comprising a tower (A1: Fig. 1, 2), a rotor hub (42) including a shaft (71) and at least two blades (41), and a nacelle (3) including a generator (7) coupled to the shaft, the nacelle  being rotatably coupled to the tower (5) through a yaw system (5) and the rotor hub being rotatably coupled to the nacelle, wherein the wind turbine further comprises a control means configured for carrying out the control method according to claim 1. [A1, Pages 1-2, ¶21 and 23-24 for the elements listed above.  Rejection of claim 1 above for claim 1.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0050143 to Kammer teaches Using 1P frequency observation of filter modules and pitch impact on blade performance, Page 1, ¶5-7. US 2018/0171985 to Grunnet et al. discloses monitoring blade loading and deflection in a 1P state by using signal process data and delivering it to a control module to determine errors in signaling, [Page 4, ¶48-55.] US 2017/0335829 to Pedersen et al. discusses observing azimuth related 3P data to extract 1P frequency data about yaw and wind patterns to impact blade operation and pitch and yaw control. [Abstract.]
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745